ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Hensel Phelps Construction Company              ) ASBCA Nos. 62297, 62595, 62762
                                                )
Under Contract No. NNK14EA64C                   )

APPEARANCES FOR THE APPELLANT:                     Michael R. Candes, Esq.
                                                   Austin D. Thacker, Esq.
                                                    Holland & Knight LLP
                                                    Orlando, FL

APPEARANCES FOR THE GOVERNMENT:                    Scott W. Barber, Esq.
                                                    NASA Chief Trial Attorney
                                                   Thomas M. Browder, III, Esq.
                                                   Tracy Lee Belford, Esq.
                                                   Heather J. Akram, Esq.
                                                   Marshall D. McKellar, Esq.
                                                   Samantha R. Cochran, Esq.
                                                   Charles Alexander Vinson, Esq.
                                                    Trial Attorneys
                                                    Kennedy Space Center, FL

               OPINION BY ADMINISTRATIVE JUDGE O’CONNELL

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ settlement agreement and release, that these appeals are sustained. In the nature of
a consent judgment, the Board makes a monetary award to appellant in the amount of
$16,307,240.26. This amount is inclusive of Contract Disputes Act interest. No further
interest shall be paid.

       Dated: September 23, 2021



                                                  MICHAEL N. O’CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur                                          I concur




 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62297, 62595, 62762,
Appeal of Hensel Phelps Construction Company, rendered in conformance with the
Board’s Charter.

      Dated: September 23, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2